9 Case 2:21-cv-01455-CFK Document 2-1) Filed 03/25/21 Page 1of24

  

a Wa Mako Pennsylvania Happen’ a 2 feels,

“THE FOLLOWING STATEMENTS BEING GIVEN BY ME FREELY: AND WITHOUT COERCION FOR 2
OFFICIAL COMMONWEALTH BUSINESS AND WILL BE-CONSIDERED FOR ALL PURPOSES, 20
oo INCLUDING ACTIONS UNDER THE STATUTES OF THIS COMMONWEALTH, JUST ASTHOUGH ITHAD

ooo. BEEN SWORN OR AFFIRMED BEFORE A COURT OF LAW.OR- FORMAL ARBITRATION PANEL.”

we . On February 21, 2019 Patrick Simmons went out on Workers Comp, At 12:30 ‘Sgt. Kent Kaylor, Cpl. Dennis Harding and La, David Lo

Date.

Tite

“Nasal came down to the garage and asked me if I wanted to be the Automotive Supervisor? :I said, isn't that Pat's job? ~ : EET
They replied, not if you take it, This felt wrong, 1 said, can I give you my answet tomorrow? They said, yes. I immediately called my 00
oy union rep and they told me it was illegal for them to give me Patrick's job because it's a violation of State and Federal disability laws. - -:

‘The following Monday I was called to the Lt's office, I was asked, are you going to take the position? I said, No! my union rep told

“me it would be illegal for me to accept his position at this time. They were not happy with mo. and told me to go back to work. 0 rare

 peeeng
we Sign tture FTC
oo Auto SRSA
—mechanic_ Print Name___Brlan Hague

 

 

  

 

 

 
"Case 2:24-0v-01455-CFK Document 2-1, Filed 03/25/21 Page 20f24 0

 

_ WITNESS STATEMENT

~The following statement j is. being given 1 by me ¢ freely. and without ¢ coercion for
oo ‘official Commonwealth business and will be considered for: all purposes, including
~. actions under the Statutes of this Commonwealth, just as though it had been s sworn Or .

oy _ affirmed t before a -court tof law or formal arbitration Panel.

“During the: time Paty was 5 out he had contacted r me over x messenger ‘asking m me to be ae

. oo ‘- character witness, At this time, Thad little knowledge of what had all transpired. “AML I:
oo knew-was that there was an incident where Pat had shot someone while off from: work |
and there was a video of it happening. Thad not seen the video or.asked. anyone what had
me happen. These were Just. things T heard. people ; say at the stations, I. did not want to hear. .
3 what: happened if | was going to bea character witness. I had agreed. to.be one when Pat .
Pan asked. me. After saying yes then I asked a few Troopers if it was'a smart idea to get. : ° es
es involved due to the politics. of the state. At that point a few troopers, that over heard me

| 20: years, he shot a dude running away” Troope 2: “y wouldn’ t. t get involved” “Then - 2 -

. : asked. even if I’m just saying”.

“yp worked with him for 3 years without a single si situation n that made y ne question

oS : his integrity. Ba thought that was all a character witness. was”, This did not deter. me, 1.

contacted Pat again and verified that I would still be a witness because he has never left.

8 . me hanging 2 when | need support working on state issues or repairs. He would stop. what
pad hew was s doing t to assist ¢ even when it, was not under his responsibility:

 

 

be *  Sigmatare gy ore

 

 

] col
Case 2:21-cv-01455-CFK Document 2-1 Filed 03/25/21 Page3of24.

rms STATEMENT
"The following statement is being given by me freely and without coercion for
"official Commonwealth business and will be considered for all purposes, including =

‘actions under the Statutes of this Commonwealth, just as though it had been sworn or a

- affirmed before a court of law or formal arbitration panel.

- Hi my name is Benjamin Ferrara I am the owner of twins at Foxchase auto body.

+

“Tam writing to you because of a conversation that took place with me and Trooper from

“the media barracks. The person contacted me about an estimate that I had written because oe

they were trying to help out Trooper Shehu and when I had questioned where is Pat?, or ws

when will he be returning. They had said,” oh pat is no longer with the state police and

that he was going to be terminated”. “He is not coming back” and I said, “oh ok thatis
sad”, Pat did a great job and I never had a problem with him in 3 years of dealing with

 

 

  

 

  
© Case 2:24-0-01455-CFK Document 2-1 Filed 09/25/21 Page4of2d ae

"The following statement is being given by me freely and without coercion for
~. official. Commonwealth business and will be considered for all purposes, including ae
actions under the Statutes of this Commonwealth, just as though it had been sworn or.
"affirmed before a court of law or formal arbitration panel,

© 09/11/20, I walked into the garage to ask SIMMONS a question. Upon entering the. Sos

office SIMMONS was seated with his back to the door and Trooper SHEHU was seated ou

:

facing the door. They were having a discussion, Within seconds of walking in the office,
Pee Trooper SHEHU began to question SIMMONS about changing the password for online or
-. access to the garage. SIMMONS stated that Trooper SHEHU had to be the one who 5

changed the password. Trooper SHEHU stated he didn’t change it and thathe didn't Shee

know the password to change it. SIMMONS. explained that he gave him the password
"then shortly after it was changed. Both parties began to raise their voices at each other

|) "Trooper SHEHU stood up from his chair while SIMMONS was still seated and insisted
hat he didn’t change the password. Both SIMMONS and SHEHU were using profanities -

during this interaction, As the argument began to escalate SIMMONS stopped talking

find walked out of the office to distance himself from Trooper SHEHU. Trooper SHEHU.

“>. then followed him out of the office and into the second bay of the garage and continued

- That was the end of the argument.

©: to argue. I stood in the middle of the two of them and told them to relax and walk away. . oe

On 02/ 12/20, I approached Trooper SHEHU in the morning to ask if they had resolved pecan
~ their conflict. Trooper SHEHU said there is no resolution and he was angry that. 0

| SIMMONS had taken down his white board. He also then brought up the factthat ys

~ SIMMONS keys were missing his personal toolbox and stated he didn’t know where they
--were. Texplained to Trooper SHEHU that he did in fact know where they were because

~-. the end of the conversation,

he saw me take them out and that I told him don’t use these keys as its SIMMON’s

“personal box. If you want to access it you need to call SIMMON’s to get permission. -
Trooper SHEHU also stated that he was not using profanity during the interaction with

~ Was standing 2 feet away from them during the entire argument. Trooper SHEHU stated.

> that the command staff knew about the interaction with him and SIMMON’s. That was a ; oe

 

 

 

 
  

_ypists Signature

 
“Case 2:21-cv-01455-CFK Document 2-1 Filed 03/25/21 Page 50f24.°0

me sr 0090) es

COMMONWEALTH E EMPLOYEE WITNESS STATEMENT

~The following statement Is being given by nis freely and without coercion for:

-. official Commonwealth business and will be considered for all purposes, including |
~~ getions under the statutes of this Commonwealth, just as though it had been aworn, or
affirmed od before a gout: of. law or formal arbitration Panel. . .

   
 
  

ne : Palilek§ Simmons after. he. started working in the garage. -

 

ceca When | started working, in ‘the garage, ‘there were. no mechanics there fort months. ‘The eens

7 -garage.was filthy and disorganized. | began organizing the workplace and storage areas.

_-” There were approximately 12 patrol vehicles from Troop K's fleet in the parking lot. These aos

‘The purpose of this statement. is to one the actions of mechanic we

patrol cruisers were either crashed and totaled or. disabled due to mechanical issues.” nes

eh ‘When | was assigned my.duties were to take care of the garage the fleet and also, | was |

‘trained by the. PSP Transportation to update the MS. system. | In \-adaltion, | was also = e ao : os

oo handling | the logistics tor Pas storage warehousing operations. -

en '02/03/20, at 6:00, Patrick SIMMONS began his first day of work: in the ¢ garage after a “ORE
"returning from his medical leave. When. SIMMONS came in, he saw the changes and.

_ heatness of the garage. | was happy to see him there because 4 thought he would be. a - ae

coy - great help handling the volume of work at the garage, But that changed later during the SR

week. During SIMMONS’ absence, while on medical leave, his State Issued Inspection
- gertificates were left unsecured and unlocked inside a drawer in violation of PA Inspection =

> poles. Previously MCEO McMurray and | took the inspection Certificates and the logbook a

to Staff Sgt. KAYLOR for safekeeping. SIMMONS looked through the drawers and could

“pot locate the PA inspectian and Emissions Certificates and the log book, SIMMONS

asked me several times where the stickers were, growing angry. His frustration: was. os Jobe

. ve obvious to the point that wae making n me. - uncamnfortable with his noousatory tc tone. |

 
 

Case 2:21-cv-01455-CFK «Document 2-1 Filed'03/25/21 Page-6 of 24.

 

Q Supervisor. He called to ask about the jocation Vehicles K1-31 and K-30, PO os nos
a ‘although 1 previously explained to him that the vehicles were repaired, These vehicles. =
were. back in the fleet and it was accurately reflected ‘on.Troop K Fleet Status awhite
Magnetic board that | installed inside the garage, a visual fleet status system. in addition, =)

{had shown SIMMONS all the Repair Work Orders / Requests. These fles were Barpanized ce rreeenaae)

i “and. located inside metal wall- hanging folders system that | created,

- “On: the same day. 1 received calls from the above vendors soncarsing v what was going 0 on |

and they were wondering if | was still employed with the. PSP. | felt embarrassed that they es
oS were contacting me about an internal | Issue. CONS SS a Syn os

 

os During the first week working in the garage | explained to SIMMONS. the Issues with two.
“vendors like Twin's At FOX Chase and DeSimone. Twin's would not showupontime. The 0
_oooeeeQWNOF-Was- previously. advised-to. comply, and. issue-was. discussed: with. Cpl. Durham.........6.06.05
_- DeSimone would not respand to e-mails on time which would affect the timeliness of the
repairs. | previously recorded these. issues by discussing. them with my immediate. 0.
supervisor. Cpl. ‘Denea DURHAM, “and Mrs, ‘Jamie. KOPPENHAVER - from : Pep Sacre arene

‘ Transportation, oe

- During my few months of work here atthe. garage. | noticed that these two vendors “a wore EAS
~. problematic... Mrs. Jamie KOPPENHAVER PSP. Transportation. advised me fo Keep an. wooed!

| watchful eye and she asked if issues pereiet she would Sontact bes.

 
 

Case 2:24-cv-01455-CFK Document 2-1 Filed 03/25/21 Page 70f 24000

oo “ SIMMONS contacted them to get estimates for newly wracked vehicles without discussing ene
me it with me and continued to disregard my presence. there. pt

oe “During that week SIMMONS. helped me instatt the garage 5 door ‘opener. - software on my. PES esa
cell on Friday.On Friday 02/07/11, at-2235 hours SIMMONS texted me asking me if|-.-
~~ changed the password for the garage door. opener. | asked him whether he was trying | to

“- get in. He said no. | did not understand I why he was 8 attempting using the My ¢ garage aa

oe software that late. BS SE a

 

 

 
 

10/20/2020 Empoyase What Yea weed eke @ Wien HanUNdeeTite Rely PHibaWOBy Lifie Availahiity OFS ripfiralRecord Information - ...

ATTORNEYS PRACTICE AREAS COMMUNICATIONS ABOUT CA

PHONE: 412.456.2800 _ SEARCH...

 

Articles, Blog, News September 4, 2018

Use of criminal records for employment decisions has always been a challenge for businesses and with the impleme

the new “Clean Slate” bill employers should exercise caution.

Pennsylvania law has long provided that an employer can only consider an applicant's felony and misdemeanor con
the extent the convictions relate to an applicant’s suitability for the position for which they have applied. Under exi
employer is required to notify the applicant in writing if the decision not to hire was based in whole or in part on cri
history record information. Generally, in Pennsylvania, employers are not permitted to consider arrest records for
decisions. The Equal Employment Opportunity Commission has also stated that use of arrest records disproportio1

affects minority candidates for employment and could result in discrimination claims.

This website uses cookies to improve functionality and performance. If you continue browsing the site,
i bey dy ¢ i ‘ “Ral Ok
you are giving consent to the use of cc okies and tracking on this website.

Please see our Privacy Policy for further details.

https://www.muslaw.com/new-pa-law-limits-availability-of-criminal-record-information/#:~:text=Generally%2C in Pennsylvania%2C employers are,coul... 1/4
 

10/20/2020 EmpQarse Whe You \eed bAGow when HiioUndeeTte New PAinwAVOaYLIBIS Avallphiity OfeyfinalRecord Information - ...

ATTORNEYS PRACTICE AREAS COMMUNICATIONS ABOUT CA

misdemeanor offenses that include less than a two-year prison sentence if the person has been free from convictio
years. It further provides that law enforcement agencies must remove records of arrests and other criminal procee

three years have passed without a conviction or further proceedings.

The legislation does not allow for records-sealing in more serious crimes, such as firearms charges, sexual offenses.

kidnapping, child endangerment, and endangering the welfare of children, among other serious offenses.

The bill includes a mandate for the Administrative Office of Pennsylvania Courts not to post on internet websites a
information relating to convictions, arrests, indictments, or other information that was subject to a court order or \
automatically sealed. Criminal docket searches previously could be used to reveal a candidate's criminal history rec
including arrests. Because the dockets are public record, employers often utilize a criminal docket search as part of

candidate’s background investigation. Now, such docket searches may only have limited information,

The Clean Slate bill also prohibits employers from requesting an individual’s criminal history records that have bee
or sealed pursuant to the new law. The statute provides that if a candidate is questioned, they may respond as if the
not occur. This could impact the way employers ask questions on employment applications about criminal convictic
Employers should now include a disclaimer on their applications that the candidate should not provide information
criminal conviction that has been expunged or sealed pursuant to law. The law provides an exception for federal lav

require consideration of an applicant’s criminal history for purposes of employment.

Employers may not use sealed or expunged offenses to prohibit the employment of a candidate. The Clean Slate bil
immunity from liability for employers who hire an individual with an expunged or sealed criminal record in a civil ac
upon damages suffered as a result of the employee's criminal or unlawful actions and the individual's suitability for
employment. The impact of the Clean Slate bill will limit the information employers may receive from a criminal bac

check and employers will no longer be able to consider certain old criminal records for employment decisions.

For more information about the new law, please contact employment attorney Elaina Smiley at es@muslaw.com or

This website uses cookies to improve functionality and performance. If you continue browsing the site,
. ‘ 3 : 7 Ok
you are giving consent to the use of cookies and tracking on this website.

Please see our Privacy Policy for further details

https://www.muslaw.com/new-pa-law-limits-availability-of-criminal-record-information/#:~:text=Generally%2C in Pennsylvania%2C employers are,coul... 2/4
 

“Case -2:21-cv-01455-CFK Document 2-1 Filed 03/25/21. Page 10 0f 24.

| | Commonwealth of Pennsylvania ant THE COURT OF COMMON PLEAS OF. fe
Fhe Ea PHILADELPHIA COUNTY, PENNSYLVANIA. ae
_ Patrick J, Simmons. Ee - ine S “ : | “CRIMINAL 0) DIVISION. - ays ;
SS 3281 Livingston Street: Siva ornare
- El agetphie, F PA 19134 oS ee oe DOCKET No: Rosy
ne ORE OR MG 51: CR. 28043 2.2019

- Lower se eit wun (f Applicable)

 

 

“ORDER |

  
  

“AND NOW, this ne CU day oft. unten WY | “moh. “after consideration of the petition for...
oo “expungement Pursuant to Pa.R. Crim, P. 790 pres ented by P Patrick J, Simmons a » it is S ORDERED
7 ‘that the Petition/Motion is. ACG dD De

os “The defendant's arrest écord {regarding these charges shall be expunged. | Further itis.
ns ORDERED that the arresting agency shail destroy ail criminal records, fingerprints, photographic .
plates and photographs pertaining to the charge(s) Specified below, which resulted fromthe arrest(s) A
of Patiick J. Simmons on August 30,2019 In addition, alt criminal justice agencies, Upon
which this order i is served shall expunge.and destroy y the official and unofficial arrest and other criminal.
records, files and other documents pertaining to the eaptioned proceedings. .

re “The information required under Pa, R. Crim.P. 790 appears on the attached d page(s) which is S - os
vo “herby inearporated into this ORDER by reference, - as Po

 

 

Oo JONATHAN R. ALTSCHULER, eget, Wa a e
Identification No. 82975. 83 PRM, 805% yy ana Es
1515 Market Street
—Suiteroso E ae
. ‘Philadelphia, F PA 19102. AE
- 28788-8529 ae

   

 

 

 

OTMER LEBY CERCIY the foregoing to be eee
“a ivue tnd ¢ aErect Copy of the original 0... on
‘ Zo 4 78s Med in this oe es

fee me eee IU B:

 

“office a

; . sie: Fae

 

a aa 2A live C rieainal Reaovde Be
i co) Crlntinad Motion Coat fark 60.
Poo Pinas tte ictal Py: ariel oF Pal!

 
“gp 5.001 (6-206) Case 2:21-cv-01455-CFK Document 2-1 Filed 03/25/21. Page 11 of 24
a _ PENNSYLVANIA STATE POLICE a
. DEPARTMENT CORRESPONDENCE

 

DATE: —_—_— August 2, 2016

SUBJECT: Handling of Incident, Democratic National Convention
TO: Patrick SIMMONS an

Automotive Unit.
Troop K, Philadelphia -

FROM: | Corporal Joseph YINGLIN
Ts Patrol Supervisor
Troop K, Philadelphia ,

 

- During the week of July 23, 2016 the Democratic National Convention was held
in Philadelphia City, Philadelphia County, Pennsylvania. This detail brought Troopers
and State Police Vehicles from every State Police Troop to Troop K/Philadelphia. -

Patrick SIMMONS, being assigned to the Troop K/Philadelphia Automotive Unit
was assigned to ensure not only the State Police Vehicles from Troop K/Philadelphia
were functional and up to operational needs twenty four hours a day but also every
State Police Vehicle from every Troop in the State was as well. Patrick SIMMONS .
worked long hours, in extreme heat, offen. times without a break for several hours.

 

Patrick SIMMONS carried himself in a ‘professional matter at all times, stayed |

motivated, dedicated, and never swerved from the path of duty, prevailing over the.
extreme heat and grueling conditions that this detail carried. =. nn Dos

As the supervisor of this detail, it was a great honor and privilege to serve with Patrick -
SIMMONS during the week of July 23, 2016. Patrick SIMMONS’S dedication to duty
and dedication to service was exemplary. Patrick SIMMONS is a valuable asset to the

Pennsylvania State Police and he certainly deserves recognition.

 

This is Outstanding Work and Patrick SIMMONS is to be commended for it! Ce

 

 

An Internationally Accredited Law Enforcement Agency
 

   
  

 

 

 

 

“Case 2: 21-6 “CV: 01455: CEK Document. 2. 1 Filed 03/25/21 Page 2 12 of cy
_ EMPLOYEE PERFORMANCE | REVIEW

 

 

 

 

 

 

 

 

 

 

 

   
   

a wuecumn "EDR Links Document
TYPE REPORT © ae mine eee = UNS Sa ur SAS

AD EMPLOYEE NAME oe ee AGENCY 0 CL PERSONNEL NUMBER

~ LSIMMONS, Patrick J | PA State Police We 207929 .
POLASS TITLE 1. SUPERVISOR Oo CIVIL SERVICE. cn UNION |

| Automotive Mechanic | BUNON-SUPERVISOR [IM] NON-CIVIL SERVICE. DB) NON “UNION
«| ORGANIZATION SODAS Soe EEDA SU EVALUATION PERIOD. Sas ae

| 4110 (PA STATE "POLICE - Philadpin WO ROM 12/2013. OS TO 120014. ae

- [SUPERVISORNAME | SUPERVISOR POSTIIONNUMBER eee

Giuseppe Lombardi-.-- ; :

 

 

 

 

 

   

we ba Verify/complete General Information. oe
ae : R “Review with the employee ihe. employee’ ‘s : position description, performance standards

(bes (expectations/objectives/duties) for. the evaluation period to ensure the appraisal. relates to the specific
[ore responsibilities, job assignments, and. standards that were. conveyed to the employee for the evaluation m period.

- Cnline Postion DesertionApicaion) es "

oy EX. Base the appraisal o on. nthe ‘employee’ s $ performance during the entire evaluation period, not isolated incidents or
-performanee, prior to. the current. evaluation. period. Obtain/review necessary input and supporting data.

Rate each factor in relation to the standards established and the guidelines listed on n the form.

BL oe standards, and accomplishment of essential. functions. Each factor need not be of equal weight | but comments -
ice. should justify significant: differences impacting on the overall rating. . : SU

| Assess employee strengths and identify opportunities where the employee could i improve or requires. ‘additional
oa knowledge or skill. - Include projected development | needs to meet anticipated assignments during. the next.

a : their participation and willingness: to participate in employee development opportunities.

|. guidance to employees on how to. improve. performance. ‘Comments M. UST be provided forall ratings given
oo Supervisor, reviewing officer, and employee comments are to. be relevant and job related. (Additional comments Jor any
oo ‘Sections should be Placed o on Page. 4 of this Jorm if completing the form electronically or by attaching additional 6 4 oy] I I Paper i in similar format) :

& Discuss/obtain comments. and sigmature/date of reviewing | officer before discussion with employee.

, the form meet with employee to. discuss th rating, and obtain the employee s signature/date/comments,

   

 

Provide an overall rating based 0 on 1 the > rating of the individual factors, adherence to significant performance 4 - o Sap

o evaluation period. Obtain. employee input regarding their training needs. When rating employees, consider _ us a ot

oS ‘The comments sections s should be used to: “support performance ratings, indicate. problem areas, wand provide fp

 

 

 

 
 

     

   

A Performance standards (objectives, duties, expectations ete. ) for this, evaluation period w were e conveyed to ,
employee on 12/23/13 12/23/13, ieee ee CE eS
date(s). | AN OE na
of 2 _ Progress Review(s) was condueted on 1 06/23/14 (ati least one e during the evaluation period).
ee Be _Aatels) : : can : :

 

 

; Indicate when you conveyed performance: standards to the employee and when progress. review(s) WAS o :
(conducted: SEES ce JESSE me a

 

 
 
  
 

   

 

   
      

 

 

 

 

 

oes Case 2: 21. =CV- -O1455- CK Document 2- 1 Filed 3/26/01. Page. 13 of. 2A
‘EMPLOYEE NAME: ‘SIMMONS, Patrick J. oa os .

  

 

 
 

a PERSONNEL NUMBER: 707929.

 

 

 

 

 

 

 

 

 

 

  

a JOB KNOWLEDGE/SKILLS Measures employee's demonstrated job relevant, knowledge and essential. skills, such as work practices, policies, procedures, - pea
“- gesources, ‘laws, customer service, and technical information, as-well as the relationship of work to the organization's $ mission. Also. measured are © the ‘employee’ s self cranny
“improvement efforts to enhance skills sand knowledge. and to stay current-with changes. impacting the job. 0. TEEN, :
rinhilAaanAr I

 

 

 
   

 

 

 

 

 

     

 

 

* Possesses superior job. :
-'skilis and knowledge; ’

~ work assignments. wy
-* Willingly mentors staff; -
shares knowledge. °.-°-

- "| © Seeks/applies innovative ‘-.‘ |”

vob and relevant techniques.

 

effectively applies them to co

|e Work reflects thorough...
=) and current knowledge/ :~

/FeSOUrces, :
expand. knowledge/skills,

oF ‘sharing in information with -
yo staff: : aoe

 

  

“skill of job and.impact on -:
“agency activities/related o

e.Uses opportunities: to ae

- knowledge/skills for Job.
« Has some knowledge 0 of
;yelated work. |

_@ Stays current with major © .
-ghanges impacting on (0) -]...:

‘knowledge or skill <2:

. Accepts change. oe in

 

   

«Work reflects adequate ~

       

 

 

 

 

 

Comments: Mr. SIMMONS has good technical Sls in the automotive repal field.

 

Often demonstrates a lack of basic ° ‘Consistently demonstrates Peo
or sufficient job knowledge/skilis -}.°: . a lack of basic job 2 ne
| Mo perform routine functions of . ~ knowledge and/or skills to :
2 the job, 200) perform job. : are
le S Occasionally is resistant to 4 «| Rarely takes advantage of. wos
changing knowledge and/or skill}. .available skill enhancement +f)...
-“pequirements or processes, Jor training opportunities. : Lopes
“. 4neluding opportunities for...” |}. Often is resistant to 000. 51°
ey knowledgctskit enhancement.” “changing requirements. : a

 

 

 

 

 

 

. 2. WORK RESULTS Measures employee’ s resulls in 1 meeting established objectves/expectations/tandards of quality, quantity, customer service, ‘and timeliness both : : ae

x individually 2 andi ina team.

   

 

 

 

 

 

      

 

    

“joa “Work consistently exceeds

| ©: vexpectations of quality, ©.

| _ quantity, customer service,
and timeliness.

 

expected quality, quantity,
“ customer service, and ©
‘timeliness standards. :

 

  

«Work frequently exceeds .

 

# Work usually meets:
“expectations of quality, ;
2 “quantity, customer :. <5: |
‘service, and timeliness. °-)-|:

   
 

    

 

 

         

 

«Often has difficulty meeting
we ‘expected quality, quantity, *
_ customer service, and/or . |
“timeliness standards."

» Consistently fails to meet, TS
expected quality, quantity, 2° | /0.050%
-/ ‘gustomer service, and/or: /]:)

 

 

 

“timeliness standards. Son,

 

/ Comments: Mr. SIMMONS’ s time management skills 2 are ‘good and he meets all deadlines.

 

 

3. COMMUNICATIONS Measures employee’ s performance i in exchanging information with others j in an effective, timely, clear, concise, e, logical, and organized ©

 

 

 

“manner. Communications include liseening, speaking, writing, presenting, and sharing of information. Consideration is given to client/data complexity/sensitivity. |.
nnn

 

 

 

 

 

 

 

jn clear, effective, timely,
“concise, and organized
, manner. 7 :
wo Is articulate and persuasive,

 

 

. - Consistently communicates *

} > Jin presenting, soliciting *: 2
“-somplex or sensitive data. ~ |.

’:- clear, concise, and :

“) organized manner. 20° -0.-2
‘« Proficiently organizes and
"presents difficult facts .and ..
“jdeas orally and in writing. 4
ips  Secks/provides feedback. :

 

  

* Frequently communicates, *
jn an effective, timely, noe

 

Usually communicates
‘effectively and -
exchanges relevant

‘manner. .
Speaks : and writes -
- Clearly. :

« Keeps: others informed. . wo

“le.

Listens with
“understanding.

   

‘information in a timely . :

    

     

Often fails to communicate” Consistently fails to

effectively or in a timely manner. | i communicate e effectively 0 or:
‘eo Lacks clarity of expression orally. timely... : S
2o.or in writing, 2000: {© Often does not keep others :
9 Ts inconsistent in seeping others, ape informed. JER
//) informed. oh oe Ts an jneffective listener :
+ At times, ‘fails to listen = ‘andéor frequently 02500071

7 effectively.

interrupts. 0.

 

 

‘ —a Mr. ‘SINMONS has 5 good communication skills. Although his  nanawring 7 makes his reports a bit hard to read.

 

 

 

 

* : od INITIATIVE/PROBLEM SOLVING. Measures the extent to which the employee i is self directed, resourceful, ‘and creative in performing job duties individually or oo : . B

 

 

 

7 oe in aieam. Also measures employee's performance in identifying and resolving problems; following through o on. n assignments; 2 and d initiating or x modifying ideas, methods, |
or procedures to provide improved customer service, “redesign businéss processes. ‘@nd acéoniplish dutics suites

  
   

 

 

      

 

 

     

7 “e Consistently resolves Be

“unit/team problems and | .

~ promotes improvements. |

| -«. Maximizes resources,
innovation/technology to.
streamline/improve, °

be Analyzes full dimension o of /

“complex problems.
-* Requires minimal:
_ Supervision.

» Prevents/resolves |
"-Junit/team problems, --
”. Streamline procedures.

_ complex problems. .
“* -Develops/implements -

 

. ‘supervision. »

« Suggests innovations to ,
:ciimproye operations or, >

«Defines and analyzes“: o

. solutions with moderate. a

 

Addresses existing 3 and.
significant potential
“problems. :

» Suggest or assists in

-/ developing solutions.

- individually or in ateam.- a
| -» Carries through one .

implementation with -
-Toutine supervision o1 or :
» follow-up.

  

“e Exhibits little initiative in aes

 

   

      

© . Resolves routine problems ° Consistently fails to :
"recognize or seek help in:-:->
: identifying problems, solutions, _Fesolving routine problems. .

. or. improvements and/or =": * Demonstrates inability to,

“J aworking proactively aS part of at! work individually o or in a.

* team to address j issues of _ team,
“ eponeemn 3h "| -@. Rarely suggests ~
. Requires more than routine = . Improvements. A ws an
: supervision. Ws op « Requires frequent reminders . :

 

 

 

ae Comments: Mr. SIMMONS keeps a positive, attitude towards his work.

: and supervision.
 
  

| 4 : : Comments Mr. ‘SIMMONS. has a good working Telatonshw with PSP members.

 

“Case z 2: 1 CV- -01455- CFK. Document 2- 1 Filed 03/25/21. Page 14 of: AS

 

 

“EMPLOYEE NAME: SIMMONS, Patrick J.

 

PERSONNEL} NUMBER: 707929.

 

 

       

: 1 INTERPERSONAL RELATIONS/EQUAL EMPLOYMENT. OPPORTUNITY (EEO) Measures ‘employee’ 8 development and n maintenance of positive and -

-constructive internal/external relationships. -Consideration should be given to the employee’s demonstrated willingness to function as a team player, give and receive ee fy
‘- constructive criticism, accept supervision, resolve conflicts, recognize needs and sensitivities of others, and treat others in a fair and equitable manner, : Supervisors |

 

 

 

-: and team leaders also are fo be assessed ‘on their demonstrated commitment to Equal Employment Opportunity, diversity. and Proactive actions to Preventiaddress all.
forms of discrimination. : : . : :

 

 

 

 

 

 

 

 

   

  

 

 

  

 

 

 

  

    

 

.» Consistently. Promotes cube Frequently fosters. » Usually interacts ina - Often has difficulty getting °° -. .
‘and maintains a “4 “teamwork, cooperation, | - cooperative manner, : along with others. ‘Allows °". ‘| (care counter-productive to.”
a harmonious/productive. oe -- and positive work.” # Avoids disruptive behavior. “personal bias to affect job. : ~awork unil or team oS
“work environment, 2:0...) relationships, - ne col “Deals with conflict, - . -telationships. - : | functions.» nad
«Is respected and:tmsted : | '« Handles conflict C: frustration appropriately. ® Requires reminders regarding | “| te Often ignores EEO!
“and often viewed as. arole | “ gonstructively.:- ‘e Treats others equitably. * “needs and sensitivities of oe diversity program -
model. *: ors} e Promotes and: adheres to. 2} Adheres to EEOidiversity “others. 0 wo ][- gequirements,
* “Actively promotes : | EEO/diversity program, Se  reeram requirements Code $.Inoonsistently adheres to ERO/ 2 as
:  EEO/diversity programs. °: |: sequirements, 000.000: wis oe Svein progr requirements.

 

 

 

7 WORK HABITS Measures employee’ 8 performance relative to efficient methods of operation, customer. service, proper conduct, speech ethical behavior, and |

Commonwealth/agency/work unit policies a and procedures, such as attendance, Punctuality salety, security, proper care and maintenance of. of assigned equipment, and cod L 2

*. economical use of office supplies.
emnacenennnanent

 

    

 

 

 

 

 

   

 

 

‘@ Work reflects maximum. :
* innovative use of time":

and resources fo
‘consistently surpass

- expectations | and i improve :

" “operations, : :
_ Serves.as a role model |
with regard to work --

- policies and safety...

‘ "standards.

 

    

Frequently plans/organizes

 

work to timely and

‘effectively accomplish job :
“duties with appropriate 4 use

of resources.

Suggests/implements

- improvements and exceeds .|-.-
“organizational work/safety -:
: mules and Standards. :

  

    

‘. Work is planned to meet -
routine volume and..-*-

fulfills operational and —
“customer service needs, :
. © ‘Adheres to . ne
‘organizational work .
“. policies/safety rules and. :
procedures with few...

. Frequently lacks organization and --

“timeliness and usually ~~.

 

exceptions, ©

 

  

 

planning of work and does not «>.
: adequately use available, a
_ resources, 200°: no S
« Often does not meet standards i in
complying with work -.
2 policies/satety n rules and/or ¢ care of

o equipment, : Cb ®

 

* ‘Consistently fails to meet.
. expected standards due to
cJack of effective

- equipment/resources, or

. service needs. 620002,
“Resists established work |
: policies/safety rales and : us
“ procedures. oe

   

organization, use of 005".

inattention to customer. on

 

 

 

oo Comments: Mr. SIMMONS has good work habits. He meets or. exceeds PSP requirements, Pe

 

 

ly, ‘SUPERVISION/MANAGEMENT res
“Effectively managers program/projects, employees,

 
 
 

udget,

 

echnology, an

‘Measures leadership, judgment, jnifiative, and achievement of expectations. ” ea
rganizational change to produce positive results, Engages i in strategic planning and 9-07...

“measurement, performance management, teamwork, staff development, 2 ‘and recognition of accomplishments. Promotes customer service, diversity, inclusiveness, .

 

no :pollaboration, effective communication, and positive labor/management relations. : Uses innovation and fulfills administrative requirements, -

 

 

 

 

 

 

 

 

 

 

“| expectations, <0. oak
* Implements innovative
“policies, resources, and 7) =
technology to maximize. -
‘efficiency and service. © ~

 

 

Regularly exceeds -*

 

‘Committed to and

“promotes excellence; °--

jeads by example.

-and teamwork. . |.
Uses and encourages:
creative decisions and
solutions. : :

Acts a positive change
agent. oo

eo

‘energizing performance -’.

 

exceeds expectations.
‘Improves efficienc and ye

Meets and frequently

  

“customer ‘service.
“Provides staff with |

 

- dinnovative and 227-00

‘ ¢onstructive direction,

” delegation, feedback, .

. mentoring, ‘and -

~Tecognition. | .
Adheres to performance, of

. Management/ - °. ye
administrative policies. *

‘Makes sound decisions. :

Promotes and maintains *”:

“teamwork, inclusiveness,

“respect, and creativity. : -:.

   
   

   

 

* Meets most expectations
timely and effectively... -°
Maintains acceptable -: : ::

 

 

“service.

e © Provides staff necessary a
: direction, feedback, <°. 5.”
development, and* 7.”
-recognition,

« Makes decisions that”
- usually reflect sound :
judgment. ~ we

e Usually adheres to °°".
administrative policies,

-» Encourages innovation, -

"teamwork, and °,

oe ‘Often fails to meet expectations oe

 

“efficiency: ‘and’ customer nesafeen
- | Jo Inadequately directs, trains, -

“| ve Often lacks good judgment i ja - 2

 

 

“inclusiveness. ©

 

“timely and effectively. :
~ Efficiency and customer. service
“occasionally fall below standards.

“monitors, and recognizes staff,
 -Inadequately fulfills -: : :
administrative and performance :

management functions, :

. - decisions. -

« Lacks leadership i in promoting
° annovation, teamwork, and :

“inclusiveness. an

 

- Consistently fails to meet |
expectations fimely or.
: effectively. : ;

=-Delivers unacceptable.
’ “gustomer service. or:
operational efficiency. |

“provides staff direction, |
': monitoring, and :
. development, :-:. :
Often ignores performance |
: Management or. :

Resists change. » . a

 

‘Disregards or ineffectively ol

‘administrative policies.”
‘Is indecisive or Jacks good
judgment, : :

 

 

v Comments: NIA

 

 

 

 

Interpersonal relationships f°";

 

 

  
       

 

 
 

 

- Case 2: oe “CV: -01455- CFK. Document 2- 1, Filed 03/25/21 - Page 15 of 3A.
‘1. EMPLOYEE NAME: SIMMONS, Patrick J... | PERSONNEL NUMBER: 707929

 

       
    

 

 

 

 

 

 

      

 

 

oe INSTRUCTIONS: ‘Provide an overall rating based on the rating of the individual factors, adherence. to significant performance standards, and. en : - :
oe ‘accomplishment of essential functions. This rating provides an overall i impression of job performance that is supported by the job factor ratings, not ps
ue “necessarily an average. of those ratings. Thus, each factor need not be of equal weight | but comments should justify significant differences on the.

‘overall rating. ae o as :

       

 

 

 

 

 

     

 

   

       

            

 

 

 

 

 

* + Employee consistently “4 «Employee meets and - |e Employee meets the: -| © “Employee meets many of the “| » “Employee fails fo meet wn
and significantly exoceds -. frequently ¢ exceeds job “| expectations and. 2. : : : “expectations of the job ina 5° _|-- many job expectations and ad is
job expectations and “expectations and standards |/°: standards of the °:/-.. | /. . satisfactory manner but often fails “1... standards. Performance <0]. .2..

“standards and - oe 220) Uand demonstrates a high  4-/--employee’s job in a fully. 22: fo adequately meet some of the : : ‘ deficiencies must be ae Si fboaes

- demonstrates a high - 20240: degree of initiative, .:: : meh: adequate way. +} expectations or-standards.::.. 3, -correrted. : :

- degree of initiative, : oe) -: customer service, and | Tp Es a oo ope Improvement is required. nO

- customer service, and . = gual of werk. We oe Won Sena

: quality of work. os

 

 

 

| Overall ca Comments: Mr. SIMMONS meets the Slandaras of the. PA State e Police.

 

 

 

I MPLOVEE STRENGTHS: (identity strong attributes, - Dilites, or proficiency i in an area, to maximize e the c employes s coniribation to the. Oo
_ | organization in utilizing these abilities and skills and to identify. potential’ mentor relationships. ye Lo mo a
: ‘Somments Mr. SIMMONS. has a positive o outlook toward his Jeb h here at PSP.

 

 
 

4. OPPORTUNITIES FOR DEVELOPMENT} (Identify knowledge, skills, and abilities that n may need improvement. Address developmental o
». | activities to assist the employee in addressing either areas of concern or opportunities, for professional growth,) es =. a
‘Comments: Mr. -, SIMMONS needs to work on better documenting vehicle. information for future services.

Lf f) ep

 

Date: 1D/ 14.

      
 

 

“Rater” s = Signature Giuseppe Lombardi

 

 

 

  

     

os Comments: aan
‘Mr. ‘SIMMONS. has been a valuable ‘Automotive > Mechanic at a Tro0p K I! believe Mr. - SIMMONS i is a hard worker and |
. does a good job. Please > keep up the > good work. a

 

 

  
 
 
    

 

oy Date: 1/3/14 ae

 

 

(| Reviewer’s oy Signature: AY

      

 

 

 

 

oa 1 DISAGREE WITH TIS RATING .

   

1 | AGREE WITH THIS RATING » .
7 Oo I WOULD LIKE To Discuss THIS RATING wit MY y REVIEWING OFFICER -
oo or DISCUSSION wit MY REVIEWING O¥FICER OCCURRED, a
a Boe =. ays DATE).

~ C LACKNOWLEDGE THAT 1 HAVE READ THIS REPORT AND IHAVE BEEN GIVEN AN OPPORTUNITY TO DISCUSS “|
IT WITH THE EVALUATOR; MY SIGNATURE DOES NOT NECESSARILY MEAN THAT [AGREE WITH THE REPORT,

 

-4 Comments:

 

 

 

Employee’s Signature: | _ 7 oS Be ee SG “Date: -

 

 
 

cc pene “Case 2: 2k: “cv: 01455: CEK. Dacument 2: 4 Filed 03/25/21 “Pagé 460f 24. se
CU EMPLOYEE NAME: SIMMONS, Patrick J. oe Oe SENSVALES PERSONNEL NUMBER: 107929 cpa ee Seki

 

 

 

 

 

 

a - (Space will open as you type) oe

 

 

 

 

 

 

 

 

 

 

 
 

 

Case. 2: 21- -CV- 01455- CFK Document 2- 4 ‘Filed 03/25/21. “page 17 of 24

 

 

 

 

 

 

 

 

 

 

 

  

ae EMPLOYEE PERFORMANCE REVIEW | ‘cor ne
‘363L (Rev. 8/2011) . —* EPR Links Document . ers 8
TYPE REPORT 9 Pee cod Se
ere oo o PROBATIONARY, Ey INTERIM a ANNUAL ,
| EMPLOYEE NAME eT AGENEY - “../ >| PERSONNEL NUMBER _
‘| Patrick J. Simmons | a , ‘020 PA State Police i” : 00707929 °°
CLASS TITLE. ao as as co TR SUPERVISOR ~- '|[] CIVILSERVICE _ ._|[] UNION
Machanic Supervisor Cop) NON-SUPERVISOR |[7] NON-CIVIL SERVICE }[] NON-UNION
»| ORGANIZATION ere EVALUATION FERIOD et it OT
4110 Philadelphia Station ROM 10/2017 ~ PO 10/2018
SUPERVISORNAME 0 ‘SUPERVISOR POSITION NUMBER’
Cpl. Dennis M.Harding = pe as oe “| 00683018 -

 

 

 

  

GENERAL INSTRUCTIONS

 

  

& Verifycomplee General Information.

* cpentations/eb| ectives/duties) for the evaluation period to ensure the appraisal relates to the specific
responsibilities, Job assignments, and standards that were conveyed to the employee 1 for, the evaluation period.

(Onctine Position Description Agliction oo

i Base the appraisal on the employee 's performance during the entire evaluation period, not isolated incidents or
vo performance prior fot the current. evaluation period. Obtain/review necessary input and supporting data.

Tk Rate each factor i in relation to the standards established and the guidelines listed on the form.

x Provide a an 1 overall rating based on the rating of the individual factors, adherence to significant performance .
. standards, and accomplishment of essential functions. Each factor need not be of equal weight but comments. lo
should justify significant. differences impacting on the overall rating, -

Xx Aisess employee strengths and. identify opportunities where the employee could k improve or requires additional Cop
o knowledge or skill, Include projected development needs to meet anticipated assignments during the next
-.- evaluation period. Obtain employee input regarding their training needs, When rating employees, consider.
~ > their participation and Willingness fo participate j in employee development opportunities. “ :

x] The comments sections should be used to: support performance ratings, indicate problem areas, and provide
7 guidance | to employees on how to i improve performance. Comments MUST ‘be provided for all ratings given. :
- Supervisor, reviewing officer, and employee comments are to be relevant and job related. (Additional comments, vf any S
sections should be placed on n Page 5 of this, form if completing the form electronically or by attaching additional 8 4 by 1 I Paper in similar formes J.

 
   

| ot Discuss/obtain comments and sd signaturedate of reviewing officer before: dis iscussion with employee

 

, Array ? ee 4 for reviewing officer discussion if requested, -

 

 

& Update with. the employee position description, essential ib unctions, and performance standards/objectives for Piss

 

the next evaluation period.
ee ( ‘COMMUNICATION ¢ OF PERFORMANCE STANDARDS.

 

 

Indicate when. yo ponveyed Performance. standards to the employee and when progress review(s) ¥ was.
. conducted: . a Oe .

 

q1. Performance standards (objectives, duties, expectations, ete.) for this evaluation period were conveyed, to 2 : :
. _ employee 0 on 10/26/18. LS 5 ee
date(s)

   

2. ‘Progress Review’) was conducted on 09/20/2018 Bat least one 1¢ during the evaluation period).

 

 

 

     

 
 

Case 2:21-cv-01455-CFK Document 2-1 Filed 0

3/25/21 Page 18 of 24

 

EMPLOYEE NAME: Patrick J. Simmons

 

PERSONNEL NUMBER: 00707929

 

 

 
   

- JOB FACTORS

 

1. JOB KNOWLEDGE/SKILLS
resources, laws, customer service, and technical information, as well
improvement efforts to enhance skills and knowledge and to stay current with changes impacting the

job.

Measures employee’s demonstrated job relevant knowledge and essential skills, such as work practices, policies, procedures,

as the relationship of work to the organization’s mission. Also measured are the employee’s self

 

 
 

COMMEND:

 

.TISFAC

    

  
     

 

BDS IMPROVEMENT

  

 

“UNSATISFACTORY

 

 

 

 

 

 

 

« Possesses superior job
skills and knowledge;
effectively applies thera to
work assignments.

#. Willingly.mentors. staff;
shares knowledge.

« Secks/applies innovative
and relevant techniques.

 

* Work reflects thorough
and current knowledge/
skill of job and impact on
agency activities/related

resources. or

« Uses opportunities to
expand knowledge/skills,
sharing information with
staff. . bet .

 

 

knowledge/skills for job
» Has some knowledge of
telated work. oe

« Stays current with major} -*

changes impacting on
_ knowledge or skill,
* Accepts change. OB

© Work reflects adequate

# .Offen demonstrates a lack of basic

. or sufficient job knowledge/skills |

to perform routine functions of
the job. ,

Occasionally is resistant to
‘changing knowledge and/or skill
"requirements or processes,
- -including opportunities for

 

 

knowledge/skill enhancement,

« Consistently demonstrates
a lack of basic job
knowledge and/or skills to
perform job, - ‘

e Rarely takes advantage of
available skill enhancement
or training opportunities,

* Often is resistant to

‘changing requirements,

 

Comments: Mr. Simmons’ knowledge and skills in the automotive repair field are current. He ensures the vehicles are repaired properly and efficiently.

 

2. WORK RESULTS Measures employee's results in meeting established objectives/expectations/standards of quality, quantity, customer service, and timeliness both

individually and in a team.

 

  
 

    

 
 
   

 

  

 

 

 

| UNSATISFACTORY

 

« Work consistently exceeds
expectations of quality,
quantity, customer service,

 

and timeliness.

e Work frequently exceeds

expected quality, quantity, _

customer service, and

 

timeliness standards,

 

« Work usually meets
expectations of quality,
quantity, customer

‘service, and timeliness.

» Often has difficulty meeting
expected quality, quantity,
customer service, and/or
timeliness standards.

 

 

» Consistently fails to meet
expected quality, quantity,
customer service, and/or
timeliness standards,

 

Comments: Mr, Simmons prioritizes scheduled

installing the equipment in new

vehicles.

maintenance and adjusts accordingly when he is handed additional tasks such as getting estimates for crashed cars and

 

3. COMMUNICATIONS Measures employee's performance in exchanging information with others in an effective, timely, clear, concise, logical, and organized

ation, Consideration is given to client/data complexity/sensitivity.

 

 
  
 

 

  

manner. Communications include listening, speaking, writing, presenting, and sharing of inform

“SATISFACTORY.

   

“NEEDS IMPROVEMENT

 

 

 

“UNSATISFACTORY

 

« Consistently communicates
in clear, effective, timely,
concise, and organized
manner. !

« Js articulate and persuasive
in presenting, soliciting
complex or sensitive data.

 

* Frequently communicates
in an effective, timely,
clear, concise, and
organized manner, '

« Proficiently organizes and
presents difficult facts and
ideas orally and in writing.

« Seeks/provides feedback.

 

 

» Usually communicates
effectively and
exchanges relevant
information in a timely
manner.

« Speaks and writes
clearly.

« Keeps others informed.

» Listens with
understanding.

¢ Often fails to communicate
effectively or in a timely manner.

e Lacks clarity of expression orally
or in writing.

« Js inconsistent in keeping others
informed, ,

+ At times, fails to listen
effectively. . -

 

 

« Consistently fails to
communicate effectively or
timely. ,

» Often does not keep others
informed.

« Is an ineffective listener
and/or frequently
intermapts.

 

Comments: Mr. Simmons exchanges information over email to keep myself and the other supervisors up to date on any changes with the fleet.

 

4, INITIATIVE/PROBLEM SOLVING Measur

es the extent to which the employee is self-directed, resourceful, and creative in performing job duties individually or
in ateam, Also measures employce’s performance in identifying and resolving problems; following through on assign

nateam. J ments; and initiating or modifying ideas, methods,
or procedures to provide improved Customer service, redesign business processes, and accomplish duties. -- se yynyguiveeynimnmnnn nae ennai mmennmnimnn gat

 

  
 

OUTSTANDING
[ey

   

 

ATISFACTORY

"NEEDS IMPROVEMENT |

‘UNSATISFACTORY’ |

 

* Consistently resolves
unit/team problems and
promotes improvements.

« Maximizes resources, .
innovation/technology to
streamline/improve.
Analyzes full dimension of
compiex problems. . —

« Requires minimal

 

* Prevents/resolves
unit/team problems.

« Suggests innovations to
improve operations or
streamline procedures.

e Defines and analyzes
complex problems.

¢ Develops/implements
solutions with moderate

 

supervision.

supervision,

 

« Addresses existing and
significant potential
problems.

* Suggest or assists in

developing solutions

individually or in a team,

« Carries through solution
implementation with
routine supervision or
follow-up. :

« Resolves routine problems.
« Exhibits little initiative in
identifying problems, solutions,

working proactively as part of a
team to address issues of

« Requires more than routine

 

 

or improvements and/or je

concerm, *

supervision. *

e Consistently fails to

recognize or seek help in
resolving routine problems.
Demonstrates inability to
work individually or ina
team. :
Rarely suggests
improvements,

Requires frequent reminders
and supervision.

 

Comments: Mr, Simmons has a positive attitude and works well with minimal supervision. If he is unsure how to handle a situation he asks for assistance.

 

 

 

 

 

 
 

Case 2:21-cv-01455-CFK Document 2-1 Filed 03/25/21 Page 19 of 24
EMPLOYEE NAME: Patrick J. Simmons PERSONNEL NUMBER: 00707929

 

 

 

 

5, INTERPERSONAL RELATIONS/EQUAL EMPLOYMENT OPPORTUNITY (EEO) Measures employee’s development and maintenance of positive and
constructive internaV/external relationships, Consideration should be given to the employee’s demonstrated willingness to function as a team player, give and receive
constnictive criticism, accept supervision, resolve conflicts, recognize needs and sensitivities of others, and treat others ina fair and equitable manner. Supervisors
and tear leaders also are to be assessed on their demonstrated commitment to Equal Employment Opportunity, diversity and proactive actions to prevent/address all
forms of discrimination, LS , .

 

  

   
   

 

 

 

 

 

 

 

 

 

 

 

 

NEEDS IMPROVEMENT | UNSATISFACTORY

e Consistently promotes |e Frequently fosters * Usually interacts in a |» Often has difficulty getting |. Interpersonal relationships
and maintains a teamwork, cooperation, cooperative manner, along with others. Allows are counter-productive to
harmonious/productive and positive work « Avoids disruptive behavior. personal bias to affect job work unit or team
work environment. relationships. = - Deals with conflict, 9° relationships. - oO functions.

« Is respected and trusted « Handles conflict  — frustration appropriately. . | * Requires reminders regarding | © Often ignores EEO/

; and often viewed as a role constructively, ® Treats others equitably, °-.) _: needs and sensitivities of | diversity program,

model. -| « Promotes and adheres to Adhberes to EEO/diversity | - others. a requirements.

* Actively promotes EEO/diversity program program requirements, ~ | * inconsistently adheres to EEO/
EEO/Mdiversity programs. requirements. ~ ; , ce : diversity program requirements.

Comments: Mr. Simmons has a good working relationship with PSP members. He also, adheres to our EEO requirements. ,

6. WORK, HABITS Measures employce’s performance relative to efficient methods of operation, customer service, proper conduct, speech ethical behavior, and

Commonwealth/apency/work unit policies and procedures, such as attendance, punctuality, safety, security, proper care and maintenance of assigned equipment, and
economical use of office supplies. : ee a Lo

 

    
   

 

 

 

 

 

 

 

| NEEDS IMPROVEMENT | UNSATISFACTORY
¢ Work reflects maximum « Frequently plans/organizes {+ * Work is planned to meet | © Frequently lacks organization and | * Consistently fails to meet
innovative use of time work to timely and routine volume and _ planning of work and does not expected standards due to
and resources to effectively accomplish job timeliness and usually adequately use available lack of effective
consistently surpass duties with appropriate use fulfills operational and resources, organization, use of
expeciations and improve of resources. customer service needs. * Often does not meet standards in equipment/resources, or
operations. * Suggests/implements « Adheres to complying with work inattention to customer
* Serves as a role model improvements and exceeds organizational work policies/safety rules and/or care of service needs.
with regard to work organizational work/safety policies/safety mules and equipment. * Resists established work
policies and safety rules and standards. procedures with few policies/safety miles and
standards. exceptions. procedures,

 

 

Comments: Mr. Simmons has magnificent work habits, He prioritizes his duties and is excellent with completing work orders,

 

7. SUPERVISIONIMANAGEMENT (Requ ‘supervisorsimanagers) Measures leadership, judgment, initiative, and achievement of expectations.
Bffectively managers progranyprojects, employees, budget, technology, and organizational change to produce positive results, Engages in strategic planning and
measurement, performance management, teamwork, staff development, and recognition of accomplishments. Promotes customer service, diversity, inclusiveness,
collaboration, effective communication, and positive labor/management relations. Uses innovation and fulfilis administrative requirements. -

 
  

 

 
    
 

    
 

    

 

'STANDI COMMENDABLE | SATISFACTORY | NEEDS IMPROVEMENT | UNSATISFACTORY ©

» Regularly exceeds , * Meets and frequently | © Meets mest expectations | « Often fails to meet expectations ¢ Consistently fails to meet
expectations. exceeds expectations, timely and effectively. - timely and effectively. expectations timely or

« Implements innovative * Improves efficiency and « Maintains acceptable « Efficiency and customer service effectively.

‘policies, resources, and “| "customer Sérvieg, | efficiency and customer “)" ~-occasionally fall below standards.--:)-:»--Delivers unacceptable...
technology to maximize « Provides staff with ~~ service. , * Inadequately directs, trains, ° customer service or
efficiency and service. innovative and « Provides staff necessary monitors, and recognizes staff. operational efficiency.

« Committed to and constructive direction, direction, feedback, e Jnadequately fulfills , » Disrepards or ineffectively
promotes excellence; - delegation, feedback, development, and administrative and performance provides staff direction,
leads by example mentoring, and recognition. management functions. monitoring, and
energizing performance recognition, = Makes decisions that * Often lacks good judgment in development.
and teamwork. , e Adheres to performance usually reflect sound decisions. * Often ignores performance

« Uses and encourages management/ judgment. * Lacks leadership in promoting management or
creative decisions and administrative policies. » Usually adheres to innovation, teamwork, and administrative policies.
solutions. « Makes sound decisions, administrative policies, inclusiveness. Is indecisive or lacks good

» Acts a positive change =] » Promotes and maintains » Encourages innovation, judgment. ‘
agent. teamwork, inclusiveness, teamwork, and : © Resists change.

respect, and creativity. inclusiveness. ,

 

 

 

 

 

 

 

Comments: Mr. Simmons promotes and maintains teamwork and leadership within the automotive unit
 

 

Case 2:21-cv-01455-CFK Document 2-1 Filed 03/25/21 Page 20 of 24
EMPLOYEE NAME: Patrick J. Simmons - . PERSONNEL NUMBER: 00707929

 

 

 

 

 

OVERALL: RATING 0

INSTRUCTIONS: Provide an overall rating based on the rating of the individual factors, adherence to significant performance standards, and
accomplishment of essential functions. This rating provides an overall impression of job performance that is supported by the job factor ratings, not
necessarily an average of those ratings. Thus, each factor need not be of equal weight but comments should justify significant differences on the .
overall rating. 7 I eG oo oe

 

 

  
 

  
  

     

 

TANDIN A SATISFACT! oe ~ NEEDS IMPROVEMENT.» “UNSATISFACTORY

« Employee consistently * Employee meets and .» Employee meets the ‘| « Employee meets many ofthe | « Employee fails to meet

and significantly exceeds frequently exceeds job expectations and , expectations of the job ina many job expectations and

job expectations and .~ - expectations and standards standards of the - 9°. satisfactory manner but often fails _ Standards, Performance.

standards and ~ and demonstrates ahigh | employee's job ina fully | . fo adequately meet some ofthe -. ‘deficiencies must be

demonstrates a high degree of initiative, | adequate way. : . 1. cexpectations or standards. ©. |, corrected.

degree of initiative, = customer service, and i , : _ Improvement is required. aan

customer service, and quality of work... + | : an ke

quality of work. :

 

 

 

 

 

Overall Comments: Mr. Simmons is an asset to the Pennsylvania State Police. The importance of keeping our fleet of vehicles running safely is paramount and Mr.
Simmons has taken on that responsibility without hesitation. . Ws a , ot

 

IE; MPLOVEE STRENGTHS: | (Identify strong attributes, abilities, or proficiency in an area, to maximize the employce’s contribution to the
organization in utilizing these abilities and skills and to identify potential mentor relationships.)
Comments: Mr. Simmons manages his time well and has the knowledge and skills needed to maintain the fleet of vehicles in Troop K Philadelphia.

‘

 

OPPORTUNITIES FOR DEVELOPMENT} (Identify knowledge, skills, and abilities that may need improvement. Address developmental

activities to assist the employee in addressing either areas of concem or opportunities for professional growth.)
Comments: I recommend Mr. Simmons take advantage of training that the Department offers related to the fleet vehicies.

4 if L. i é

Rater’s Signature: (PL Lima Wo Date: / Yo Aig
—__t_f —_ :

MR. SrmMows 16 W ReUaRLE Ay (Arve An fLoyet WT TRoof K, Jaertderf nin

AS A SJ Parise, HE KEBUS THE CHRACE RUWMNG SmorTHey , (4k. Simmons TARES

ITI RTVE TO SovE (LOGUEMS Tat ARISE, .

Reviewer’s Signature: Str fgEa Morte | Pne | uforkr
ies C poof

C1] TAGREE WITH THISRATING --.. [} LDISAGREE WITH THIS RATING -

 

 

 

 

 

Comments:

 

 

 

 

 

 

(} 1 WOULD LIXE TO DISCUSS THIS RATING WITH MY REVIEWING OFFICER | =

C1) DISCUSSION WITH MY REVIEWING OFFICER OCCURRED
me i (DATE)

[C1 1ACKNOWLEDGE THAT I HAVE READ THIS REPORT AND I HAVE BEEN GIVEN AN OPPORTUNITY TO DISCUSS
IT WITH THE EVALUATOR; MY SIGNATURE DOES NOT NECESSARILY MEAN THAT I AGREE WITH THE REPORT.

 

Comm .

Asc —

Employee’s Signature: Date: | Ir / yr) v

 

 

 

 

 

 

 
 

 

' - aoe: | Case | 2: 21. cv-01455- CFK “Document 2. Ve ‘Filed 03/25/21: Page 21. of 24
een _ EMPLOYEE PERFORMANCE R REVIEW ~

 

 

 

 

 

 

   

 

 

 

 

 

= 36 Ke a0) 7 a " : LON EPR Links Document
"GENERAL | [Reo HR Ree shes Ory bg ees ce aa es a Oo
LS oO PROBATIONARY. oD) INTERIM, ooo: ~ BLANNUAL oe
a EMPLOVEENAME <= = To Te SS PAGENCY 0 PERSONNEL NUMBER -
on Patrick J. Simmons. Cant ates : pee EA PA State Police. . a . 1707929 . :
oS CLASS TITLE 20 ‘EI-SUPERVISOR 2001 CIVIL SERVICE - +) UNION oes
“-} Automotive Mechanic fics: s i 3 ce 1 NON-SUPERVISOR + [3 NON. CIVIL SERVICE |p NON-UNION
_ |SORGANIZATION oo ce EVALUATION PERIOD 0 aeeneees
| 4110 Phitadelphia HQs 0005000000 ROM 22014 TO 122015
‘| SUPERVISOR NAME | 200 Sa ns cee flee SUPERVISOR POSITION NUMBER |
|) Giuseppe Lombardi 02000 aa oe Ohne eo) 90011272 :

 

 

GENERAL "INSTRUCTIONS _

 

Rl Verify/complet General Information. a

a mA Review with the employee the employee’ s position description, performance. standards - ae
: ~ (expectations/objectives/duties) for the evaluation period to ensure the appraisal } relates to the specific
responsibilities, job assignments, and i standards that were conyeyed to the employee: for the evaluation period.

On: line Position Deser iption Applicatio zn).

Xx] Base ihe appraisal ¢ on the employee’ 5 performance during 1 the entire evaluation period, not 1 isolated incidents. or:
oe -Performanee prior to the current evaluation. period. -Obtain/review necessary input and ‘supporting data. “

| Ed Rate each factor i in relation to ‘the standards established and the guidelines listed on the form. a os

| x] Provide an overall rating based on the rating of the individual factors, adherence to > significant per formance

oS should justify significant differences impacting o on. the overall rating,

| Assess employee strengths. and identify opportunities where the employee could i improve or requires additional
| knowledge or skill, Include pr ojected development needs to meet anticipated assignments during the next.

_ evaluation period. Obtain employee input. regarding their training needs. When rating employees, consider
mS ‘their. participation. and willingness 1 to participate in employee development opportunities. oe

“guidance to employees, on how to improve performance, . Comments MUST be provided for all ratings given.

- ‘sectlans should be placed out Page 4 oft this form if completiig the form elecronicaly or By attachlag additional 8 ¥ by 1 i paper. in similar format, Jo

. | Disceuss/obtain comments and signaturefdate of reviewing officer before discussion with employee, a .

 

standards, and accomplishment « of. essential functions. Each factor need not be of equal weight but comments, o |

The comments sections should be used to: support performance ratings, indicate problem ; areas, ‘and provide: wet

ie Supervisor, reviewing officer, and employee. comments are to be relevant and job related. (Additional comments for any oes

 

om Bl Signaare the form, meet with employee 1 to discuss the rating, and obtain the emplo
- Arrange for reviewing officer: discussion. if requested. :

  

the # next evaluation n period.

ayee” 5 's signature/date/eomments. oe

we Pea Update with the employee position description, essential Job functions, and d performance standards/objectives for

 

“COMMUNICATION OF F PERFORMANCE STANDARDS

 

Indicate when you conveyed performance. standards to. the employee and when. a progress review(s) was.
conducted: ° Bo ae : :

ad Performance standards ‘(obj ectives, duties, expectations, ete) for this evaluation ‘period were conveyed to.
employee on 12/3/14, . Ss
date(s) -

 

|2. Progress + Review(s) was. s conducted on n N/A (at least one ¢ during the evaluation period).
: . _tate(s)

 

omy cma a me

“qed eeguse epg ©

 
 

 

EMPLOYEE NAME: Patrick J. Simumons

Case 2: 21-cv- 01455- CFK Document 2- 1 Filed 0

 

[25/21 Page 22 of 24
| PERSONNEL NUMBER: 707929

 

eos

5, INTERPERSONAL RELATIONS/EQUAL EMPLOYMENT OPPORTUNITY (EEO) Measures employee's development and maintenance of positive and
“constructive internal/extemal relationships. Consideration should be given to the employee's demonstrated willingness to function as a team player, give and receive

_ constructive criticism, accept supervision, resolve conflicts, recognize needs and sensitivities of others, and treat others in a fair.and equitable manner. Supervisors,
-and team leaders also are 1o be assessed on their demonstrated commitment to Equal Employment Opportunity, diversity and Proactive ac actions to  Prevenvaddress atl
forms of discrimination. © * :

 

OUTSTANDING ©

SATISFACTORY ce

 

NEEDS IMPROVEMEN: T

“UNSA SFACTORY. ft

 

 

Ly"

 

+

 

Consistently promotes -
and maintainsa
harmonious/productive
work enyironment,

Is respected and trusted
and offen viewed as a role
model, - :

» Actively promotes. :
EEO/diversity programs.

*

 

« -Frequently fosters
‘teamwork, cooperation,
‘and positive work -
relationships.

¢ Handles conflict
constructively.

¢ Promotes and adheres to .

EEO/diversity program -
: requirements.

 

« Usually interacts ina — -
‘cooperative manner.

« Avoids disruptive behavior.

-.Deals with conflict, .:.-
_ frustration appropriately.
». Treats others equitably, --

Adheres to. EEO/diversity .

“program requirements :

¢ Often has difficulty getting

_ valeng with others. Allows _
‘personal bias to affect job
. ‘yelationships. oo

*.. Requires reminders regarding

needs and sensitivities of
“others.

* inconsistently adheres to EEO/

 

. idiversity program requirements

 

. + jnterparonal relationships

-are counler-productive to
work unit of team ,

" functions..°

¢ Often ignores EEO/

_ diversity program |”
requirements. 9. |

 

‘t

. ‘Comments: “Patrick Simmons i is able to interact positively \ with all P PSP Departments that the garage provides service ¢ 100,

 

. 6 WORK HABITS Measures ‘employee’ 8 performance relative to efficient methods of operation, cuslomer service, proper conduct, speech ethical behavior, and

Commonwealth/agency/work unit policies and id procedures, such as attendance, punctuality, salety, security, Proper c care and maintenance of assigned equipment, and
economical use of office Supplies. : :

 

OUTSTANDING -

Cc OMMEN DABLE |

‘| SATISFACTORY

NEEDS PROVEMENT

UNSATISFACTORY

 

 

¢ Work reflects maximum
innovative use of time .
and resources to
consistently surpass

expectations and improve .

operations.

Serves as a role model
with regard to work
policies and safety . -
standards,

*

 

L. Frequently vians/organine /

work to timely and
effectively accomplish job
. duties with appropriate, use
of resources.

Suggesis/implements
‘improvements and exceeds
_ organizational work/safety
: rules and standards.

‘ Work is planned to meet -

 

routine volume and
timeliness and usually
fulfills operational and
customer service needs.
* Adheres to

organizational work

_ policies/safety rules and —
‘procedures with few. -

 

‘exceptions.

* Frequently lacks organization and

planning of work and does not
_ adequately use available
* resources,

* Ofien does not meet standards in
complying with work
policies/safety rules and/or care of

: equipment,

 

¢ Consistently fails to meet

expected standards due to
lack of effective ,
organization, use of
equipment/resources, or
inattention to customer .
service needs.

* Resists established work

’ policies/safety rules and |
procedures,

 

Comments: "Patrick Simmons has good work habits, He exceeded expectations when the garage was moved to the new building. He helped pack and move all .
automotive equipment and automotive supplies to the new garage so thal PSP would not be charged an added fee from the moving company. He also helped with setting .

up the automotive equipment in the new garage. He also helped with organizing the automotive suppli ies on n the new shelves i in the Sarage, .

 

. 2. SUPERVISION/MANAGEMENT (Required : for all capeiigorshmaiiagers) Measures leadership, judgment, initiative, and achievement of expectations.

/ Effectively managers program/projects, employees, budget, technology, and organizational change to produce positive results. Engages i in strategic planning and -
measurement, performance management, teamwork, staff development, and recognition of accomplishments. Promotes customer service, diversity, inclusiveness,
collaboration, effective communication, and positive labor/management relations. ‘Uses innovation and fulfills administrative requirements.

 

“OUTSTANDING : :

QO

“COMMENDABLE

_ SATISFACTORY = |

NEEDS IMPROVEMENT

UNSATISFACTORY me

 

 

*

Regularly exceeds
expectations.
Implements innovative

*.

-- policies, resources;-and 2):
technology to maximize -

efficiency and service.
Committed to and -

*

promotes excellence, . -

jeads by example
energizing performance
and teamwork. :
Uses and encourages
creative decisions and
solutions, :
Acts a positive change
agent.

 

» Meets and frequently

exceeds expectations.
«Improves efficiency and

- innovative and
constructive direction,
delegation, feedback,
mentoring, and
recognition. —

* Adheres to performance. -
management!
administrative policies.

e Makes sound decisions.

« Promotes and maintains
teamwork, inclusiveness,
respect, and creativity. ©

CUSLOMER-SETVICE, ese eeee:
“« . Provides staff with,

 

« Meets most expectations
_ timely and effectively,

« Maintains acceptable
efficiency, and customer...
service, --* :

« Provides staff necessary
direction, feedback,
development, and ---
recognition, |

Makes decisions that
usually reflect sound
judgment. ©:

» Usually adheres to

- administrative policies.

« Encourages innovation,
teamwork, and

 

inclusiveness,

«Often fails to meet expeciations
:: timely and effectively.
« Efficiency and customer service

o»», Occasionally fall below standards...

* - Inadequately directs, trains,

”> monitors, and recognizes staff.

* Inadequately fulfills
administrative and performance
management functions.

‘| Often lacks good judgment i in

decisions.
« -Lacks leadership in promoting
innovation, teamwork, and ,
: inclusiveness.

 

a Consistently fails to meet :

expectations timely OF.
effectively. ‘

_s,,.Delivers.unacceptable. os

customer service or
operational efficiency.

« Disregards or ineffectively _

provides staff direction,
“monitoring, and = |
development.

© Often ignores performance. 2 |

management or
administrative policies,

e Js indecisive or lacks good

judgment.

« Resists change,

 

Comments:

N/A

 

 

 

 

 
 

; COQMEIN1 Dann 22 of 4A
I” OUTST _ Ga

 

 

 

 

: nen * BE CEK Daclimant2 i
was aS Yr TN Dae VET T a 1 Ch ww UT 2.F
EMPLOYEE NAME Batrick I Simmon a "PERSONNEL NUMBER: 707929...
_OVERALL RATING

 

INSTRUCTIONS: Provide ¢ an 1 overall rating | based on the rating of the individual factors, ‘adherence 10, signifi icant performance standards, and

‘. accomplishment of essential functions. This rating provides an overall i impression of job performance that is supported by the job factor ratings, not

necessarily an aver erage of those ratings. Thus, € each factor need not be e of equal weight but comments : should Justify signifi icant differences on the | ie

“overall rating. .

 

 

 

“OUTSTANDING . “COMMENDABLE : eo NEEDS IMPROVEMENT - “UNSATISFACTORY ae
« Employee consistently ® Employee meets and.) j ¢ _ Employee meets the fe Employee meets many of the -- . | ©, Employee fails to meet °/--);
-and significantly exceeds |. frequently exceeds job “expectations and © 2°, | * expectations of the job ina -° - many job expectations and,
"job expectations and ‘ -expectations and standards |. .standards ofthe -:.°.:...'| : satisfactory manner but often fails |. standards. Performance | ~
- standards and: .. >|, and demonstrates ‘a high -”. |. employee's job. ina a fully -+. ‘to adequately meet some of the .. |: . deficiencies must be /°-
demonstrates ahigh «.- «|. . degree of.initiative, ©: adequate way, : oa : expectations or standards, -. 1”. corrected, -°
degree of initiative, — +. -eustomer service, and °° we |; Improvement is required. - Ds
“customer service, and -. < (f} auality.of work, vs : vs net ps Se
quality of work. -°- 0... ° a .

 

 

 

 

 

| Overall Comments: Patrick Simmons meets and sometimes exceeds the standards of the PA State Police, He has shown great initiative with the move to the new garage oe

and w ith the Pape. detail He has been a valuable automotive mechanic at the Troop K Philadelphia garage. i

 

[EMPLOYEE STRENGTHS: | (identify sirong attributes, ‘abilities, or proficiency i in an area, to maximize the employee's 8 contribution to the -

. | organization in ulilizing these abilities and skills and to identify potential mentor relationships ).

C comments: -Patrick Simmons has enthusiasm for the automotive trade and it reflects in his work.

 

|OPPORTUN ITIES FOR DEVELOPMENT: Tiidentiy knowledge, skills, and abilities that may need improvement. Address developmental .
activities to assist the employee in addressing either areas of concern or opportunities for professional growth, ).
Comments: Patrick Simmons needs only a small amount of i improvement i in his diagnosing of vehicles tc to be repaired, ., -this will come. in 1 time and with experience,

Af). yD.

 

Rater’s Signature: Giuseppe Lombardi Gee Date: 12/8/15.

 

 

Comments: °

tf
_REVIEWER’S COMMENTS.

I support the ratings of Mr. Simmons as set forth by his supervisor, Mr. Lombardi, Mr, Simmons reports to work and gets the ne job done when there are vehicles to be.
repaired. ] appreciate the work he has done this past year and J look. forward to continuing to work with Mr, Simmons here i in \ Troop k, » Philadelphia,

 

 

 

Reviewer's Signatureic, ‘NGchete Nu. Smee wats | Date: . oe orbaltc os

 

fo EMPLOYEE'S COMMENTS

- _ oo. apie AGREE wittt ‘ras RATING” a

    

oO 1 DISAGREE Y wire Tals RATING ©

 

O Iw ouLD LIKE TO Discuss ‘TRIS RATING With MY REVIEWING OFFICER we

: a DISCUSSION WITH MY REVIEWING OF FICER OCCURRED ____
. : a _ (DATE T ED

I ACKNOWLEDGE 1 THAT I HAVE READ THIS REPORT AND T HAVE BEEN GIVEN AN OPPORTUNITY TO DISCUSS Jo
“IY WITH THE EVALUATOR; MY SIGNATURE DOES NOT NECESSARILY MEAN THAT 1 AGREE WITH THE REPORT, . |.

 

Comments: .

 

 

 

 

Panis sienood OBI NA - | _ Date \-30 (lo. :

PY

 

 
 

3S FIRMLY TO.

Bed posta SERVI.

 

UNI

=z

US POS1,..
Origin: 1053

T1 15 03/23/21
a. re] 4144440247-45

 

TY®

 

 

E POS PRIORITY MAIL 1-DAY®
Ni 0 Lb 7.90 Oz
o
oO
tefdelivery « 1006
| EXPECTED DELIVERY DAY: 03/24/21
reese shi pply).*
Treking® inc [C019] one
d itternation: aon
601 MARKET ST

TO
uséua internat
LL

do es not cover

doe Philadelphia PA 19106-1732
Mai) Manual at i |
frat il Mi USPS SIGNATURE® TRACKING #

uae Mail Mi

Docume

TYRAT|

oe

RM 2609

rage.

I |

 

\TE? @ ANY \

-01455-

CKED nNSURED.

i xe

»S00001000014

 
 

 

9510 8142 6953 1082 6081 78
ee

 

_ TQschedule free Package Pickup,
a an the QR code.

  

EP md 2020

J OD:121/2x91/2 USPS.COM/PICKUP

[ome
Ratu Grins
rg mid Qegle
Castalia AF | \AOS

TO:

Yak ON aouct
nied Seabes Ryswic Cw
WL wore Sr. Cam d0%

Ql QA boo = 1

bi

~

om:

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® and Priority Mail International® shipments.

Misuses may be a violation of federal law. This package is not for resale. EP14F © U.S. Postal Service; May 2020; All rights reserved.

 

 
